Citation Nr: 1646170	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-31 075A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



	ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Although the appellant currently lives within the jurisdiction of the RO in Reno, Nevada, because this appeal involves a claim of entitlement to a one-time payment from the FVEC Fund, the RO of jurisdiction is in Manila, the Republic of the Philippines.

In May 2014, the appellant appeared at a hearing before a Veterans Law Judge (VLJ) and a transcript of the hearing is in the claim's file.  Since that time, the VLJ that conducted the May 2014 personal hearing retired and in November 2016 the claimant declined the Board's offer of another hearing.  

In July 2014 the Board remanded the appeal for the agency of original jurisdiction (AOJ) for additional development.

Additional evidence has been added to the claims file since the July 2016 supplemental statement of the case (SSOC).  However, the Board finds that it may adjudicate the appeal without obtaining a waiver of agency of original jurisdiction (AOJ) review of this evidence or remanding for AOJ review because none of the evidence is pertinent evidence because it is duplicative of evidence found in the record at the time of the last SSOC.  See 38 C.F.R. § 19.31 (2015) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The Board has advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 


FINDINGS OF FACT

1.  A January 2010 RO decision denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the January 2010 RO decision either does not relate to an unestablished fact necessary to substantiate the claim or is cumulative of evidence of record at the time of the prior final decision.


CONCLUSIONS OF LAW

1.  The January 2010 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has not been submitted sufficient to reopen a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 501(a), 5108 (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.156, 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts he meets the above criteria for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund because he served in the organized guerrilla forces in the Philippines in support of United States forces during World War II.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009) (Act).  Payments for eligible persons will be in the amount of $9,000.00 for non-United States citizens and $15,000.00 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of that Act. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a January 2010 decision denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund because he did not have qualifying service.  He did not appeal that denial.  Moreover, the record does not show that in the first post-decision year the appellant filed with VA statements and/or evidence related to this claim.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the January 2010 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since this final January 2010 decision, the Veteran filed with VA a document with the heading "Fil-American Irregular Troops under Col. Hugh Straughn Intelligence Division," a sworn statement with the heading "Guerrilla Headquarters Fil-Am Intelligence Division under: Col. Hugh Straughn" dated September 8, 1942, a February 2016 Certificate of Commendation from a Senator in honor of the appellant's contributions to the United States during World War WW II, and a February 2016 Certificate of Special Recognition from a Congressman in appreciation of the appellant's service fighting alongside Americans in the Philippines during World War II.  The claimant also provided VA with numerous written statements in support of his claim and testimony at a personal hearing.  The AOJ has also submitted the claimant's pertinent information to the National Personnel Records Center (NPRC) who in November 2009, September 2015, January 2016, March 2016, and May 2016 notified VA that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

As to the document with the heading "Fil-American Irregular Troops under Col. Hugh Straughn Intelligence Division" and the sworn statement with the heading "Guerrilla Headquarters Fil-Am Intelligence Division under: Col. Hugh Straughn" dated September 8, 1942, the Board finds that these records are not new because they were part of the record at the time of the earlier denial of the claim.  See 38 C.F.R. § 3.156(a).

As to the negative replies from the NPRC, the Board finds that this evidence is neither new because this information was before VA at the time of the earlier denial of the claim (see March 1994 reply from the NPRC) or material because it does not raise a reasonable possibility of substantiating the claim.  Id.

As to the February 2016 Certificate of Commendation from the Senator and the Certificate of Special Recognition from the Congressman, the Board notes that they do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service as they are not official documents of the appropriate United States service department.  Thus, the Board may not accept them as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, the Board finds that they are not material evidence.  See 38 C.F.R. § 3.156(a).

As to the written statements from the claimant and his representative as well as the personal hearing testimony, they amount to nothing more than their continued claims that the appellant served with an organized guerrilla forces in the Philippines in support of United States forces during World War II.  These claims were before VA when it last denied the claim.  Thus, the Board finds that this newly received evidence tends to prove nothing that was not already previously shown.  That the appellant and his representative continue to claim that he had service in an organized guerrilla forces in the Philippines in support of United States forces during World War II is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  

Accordingly, the Board finds that because new and material evidence has not been received, the appeal must be denied.


ORDER

The application to reopen a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


